
	

114 HR 4407 : Counterterrorism Advisory Board Act of 2016
U.S. House of Representatives
2016-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 4407
		IN THE SENATE OF THE UNITED STATES
		May 17, 2016Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend the Homeland Security Act of 2002 to establish in the Department of Homeland Security a
			 board to coordinate and integrate departmental intelligence, activities,
			 and policy related to counterterrorism, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Counterterrorism Advisory Board Act of 2016. 2.Department of Homeland Security Counterterrorism Advisory Board (a)In generalAt the end of subtitle A of title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.) insert the following new section:
				
					210G.Departmental coordination on counterterrorism
 (a)EstablishmentThere is in the Department a board to be composed of senior representatives of departmental operational components and headquarters elements. The purpose of the board shall be to coordinate and integrate departmental intelligence, activities, and policy related to the counterterrorism mission and functions of the Department.
 (b)CharterThere shall be a charter to govern the structure and mission of the board. Such charter shall direct the board to focus on the current threat environment and the importance of aligning departmental counterterrorism activities under the Secretary’s guidance. The charter shall be reviewed and updated every four years, as appropriate.
						(c)Members
 (1)ChairThe Secretary shall appoint a Coordinator for Counterterrorism within the Department who will serve as the chair of the board.
 (2)Additional membersThe Secretary shall appoint additional members of the board from among the following: (A)The Transportation Security Administration.
 (B)United States Customs and Border Protection. (C)United States Immigration and Customs Enforcement.
 (D)The Federal Emergency Management Agency. (E)The Coast Guard.
 (F)United States Citizenship and Immigration Services. (G)The United States Secret Service.
 (H)The National Protection and Programs Directorate. (I)The Office of Operations Coordination.
 (J)The Office of the General Counsel. (K)The Office of Intelligence and Analysis.
 (L)The Office of Policy. (M)The Science and Technology Directorate.
 (N)Other Departmental offices and programs as determined appropriate by the Secretary. (d)MeetingsThe board shall meet on a regular basis to discuss intelligence and coordinate ongoing threat mitigation efforts and departmental activities, including coordination with other Federal, State, local, tribal, territorial, and private sector partners, and shall make recommendations to the Secretary.
 (e)Terrorism alertsThe board shall advise the Secretary on the issuance of terrorism alerts pursuant to section 203 of this Act.
 (f)Prohibition on additional fundsNo additional funds are authorized to carry out this section.. (b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by inserting after the item relating to section 210F the following new item:
				
					
						Sec. 210G. Departmental coordination on counterterrorism..
 (c)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary, acting through the Coordinator for Counterterrorism, shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the status and activities of the board established under section 210G of the Homeland Security Act of 2002, as added by subsection (a).
			
	Passed the House of Representatives May 16, 2016.Karen L. Haas,Clerk
